Case 1:19-cv-00576 Document 11-5 Filed 10/09/19 Page 1 of 12 PageID #: 273




                         PLAINTIFFS' EXHIBIT E
Case 1:19-cv-00576 Document 11-5 Filed 10/09/19 Page 2 of 12 PageID #: 274




                         PLAINTIFFS' EXHIBIT E
Case 1:19-cv-00576 Document 11-5 Filed 10/09/19 Page 3 of 12 PageID #: 275




                         PLAINTIFFS' EXHIBIT E
Case 1:19-cv-00576 Document 11-5 Filed 10/09/19 Page 4 of 12 PageID #: 276




                         PLAINTIFFS' EXHIBIT E
Case 1:19-cv-00576 Document 11-5 Filed 10/09/19 Page 5 of 12 PageID #: 277




                         PLAINTIFFS' EXHIBIT E
Case 1:19-cv-00576 Document 11-5 Filed 10/09/19 Page 6 of 12 PageID #: 278




                         PLAINTIFFS' EXHIBIT E
Case 1:19-cv-00576 Document 11-5 Filed 10/09/19 Page 7 of 12 PageID #: 279




                         PLAINTIFFS' EXHIBIT E
Case 1:19-cv-00576 Document 11-5 Filed 10/09/19 Page 8 of 12 PageID #: 280




                         PLAINTIFFS' EXHIBIT E
Case 1:19-cv-00576 Document 11-5 Filed 10/09/19 Page 9 of 12 PageID #: 281




                         PLAINTIFFS' EXHIBIT E
Case 1:19-cv-00576 Document 11-5 Filed 10/09/19 Page 10 of 12 PageID #: 282




                         PLAINTIFFS' EXHIBIT E
Case 1:19-cv-00576 Document 11-5 Filed 10/09/19 Page 11 of 12 PageID #: 283




                         PLAINTIFFS' EXHIBIT E
Case 1:19-cv-00576 Document 11-5 Filed 10/09/19 Page 12 of 12 PageID #: 284




                         PLAINTIFFS' EXHIBIT E
